DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 1-4. Claim 1 was amended in the response filed 1/5/2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petricci et al. (WO 2012/098146) in view of Sassa et al. (US 2003/0194599) and Nezu et al. (JP H09-102322, see machine translation already of record).
Regarding claim 1, Petricci discloses a process of preparing a composite article, the composite article comprising a porous support (analogous: obtaining a porous structure) in addition to a fluorinated anion exchange polymer, prepared by using a liquid composition (analogous: synthesizing a first liquid solution) ([0050]). The liquid composition comprising a liquid medium and a fluorinated anion exchange polymer comprising a fluorocarbon backbone and side-chains covalently attached to the backbone having terminals groups of formula (I): -SO2NR1Q+X-, wherein Q+ is a group comprising at least one quaternary nitrogen atom (thus a fluoropolymer comprising SO2N groups) ([0010]) that can be used to prepare articles such as ion exchange membranes, films, battery separators, or as binders for electrocatalytic layers ([0045]). Composite articles can be made from a support, preferably a porous support (analogous to the claimed air electrode porous structure), including polyethylene or PTFE, among others ([0053]-[0054]). Composite membranes can be used in lithium air batteries ([0062]). The ion exchange membrane having the fluorinated anion exchange polymer is analogous to the claimed impermeable membrane comprising SO2N groups. Because the fluorinated anion exchange polymer is already polymerized in the liquid ([0010] in view of [0016]), the fluorinated anion exchange polymer has a polymerized structure that is deposited by aggregating into a layer on the outer surface of the porous structure.
The method further includes impregnating, casting, or coating the liquid composition onto the porous substrate ([0050]-[0051],[0056]); thus Petricci teaches applying the first liquid at least one onto the outer surface of the porous structure, the solvent flowing through the porous structure and the fluoropolymer being deposited by aggregating into a layer on the outer side of the porous structure, thereby forming said membrane.
With regards to the limitation of “the porous structure being configured to facilitate an oxygen reduction reaction into hydroxyl ions in the presence of an electric current”, the limitation is interpreted as a functional limitation. Thus, only the structure implied by functional limitation is considered when assessing patentability. See MPEP 2113. As best understood by the specification, the structured needed to perform such a function is a polymer-based material (published paragraph [0052]), PTFE as an example ([0070]), with carbon [0032]). 
Therefore, while Petricci discloses the porous support being polyethylene or PTFE, Petricci does not explicitly disclose the carbon in the support material (which makes the 
Sassa teaches composite film articles that include at least a layer of expanded fluoropolymer and at least one thermoplastic sheet, that can be used in electrochemical devices such as air depolarized cells (abstract). Specifically, an air cathode for an air depolarized cell ([0028]). The layer of expanded fluoropolymer also includes conductive carbon ([0046]), and thermoplastic layer includes fluorinated materials ([0048]). The carbon particles adjust the conductivity of the respective layer ([0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the carbon particles of the layer of expanded fluoropolymer of Sassa with the porous support of Petricci to adjust the conductivity of the porous support.
Modified Petricci does not explicitly disclose wherein the fluoropolymer comprises a fluorinated backbone with polar groups that are at least partially hydrogenated.
Nezu teaches a polyelectrolyte membrane made of a polymer made of a fluorinated carbon skeleton with hydrocarbon parts ([0017]). The hydrocarbon part (the hydrogenated part) causes an intermolecular cross linkage ([0018]) which gives the resulting film increased strength ([0022]). Nezu teaches that the resulting film is low-cost, has high ionic conductivity, and high durability and strength ([0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the polymer backbone of Petricci with a hydrocarbon component as seen in Nezu for the purpose of creating a film that is low cost, high ionic 
With regards to the limitation of the composite electrode is “configured to be used in a metal-air electrochemical cell with a liquid electrolyte of basic pH”, the limitation is interpreted as a manner of operating the electrode, which is outside the scope of manufacturing the electrode. Thus, the prior art only needs to teach the structural limitations necessary to be capable of performing the function. Thus, as Petricci in view of Sassa and Nezu teaches the composite electrode having the porous structure (having the material capable of facilitating an oxygen reduction reaction into hydroxyl ions in the presence of an electric current, see above) and the impermeable membrane and details thereof, and Petricci teaches the membrane is useful as a composite membrane of a metal-ion (lithium-air battery) ([0062]), the combination meets the structural limitations of the claim.
Regarding claim 2, modified Petricci discloses all of the claim limitations as set forth above. While Petricci teaches applying the liquid solution containing the fluoropolymer to the porous substrate ([0050]-[0050],[0056]) and subsequently performing a drying step and annealing step (analogous: evaporating a solvent) ([0056], [0057]), Petricci does not explicitly disclose applying the liquid solution a second time onto the outer surface of the porous structure, and evaporating the solvent of the liquid solution applied a second time onto the outer surface of the porous structure.

Regarding claim 4, modified Petricci discloses all of the claim limitations as set forth above. With regards to the limitation of the electrode is “configured to as a positive electrode of a metal-air battery, the pH of the liquid electrolyte being about 14 or higher”, the limitation is interpreted as a manner of operating the electrode (using the electrode in a metal-air battery, where the electrolyte of the battery has a pH of 14 or higher), which is outside the scope of manufacturing the electrode. Thus, the prior art only needs to teach the structural limitations necessary to be capable of performing the function of being an electrode in a metal-air battery. Thus, as Petricci in view of Sassa teaches the composite electrode having the porous structure (having the material capable of facilitating an oxygen reduction reaction into hydroxyl ions in the presence of an electric current, see above) and the impermeable membrane and details thereof, and Petricci teaches the membrane is useful as a composite membrane of a metal-ion (lithium-air battery) ([0062]), the combination meets the structural limitations of the claim.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petricci et al. (WO 2012/098146) in view of Sassa et al. (US 2003/0194599) and Nezu et al. (JP H09-102322, see machine translation already of record), as applied to claim 1, and further in view of Teasley et al. (US 2006/0177717).
Regarding claim 3, modified Petricci discloses all of the claim limitations as set forth above. While Sassa teaches mixing carbon particles (powder) with fluoropolymer to prepare the film (thus teaches forming the porous structure from a carbon powder) ([0046] and [0057]), modified Petricci does not explicitly disclose incorporating the fluoropolymer comprising SO2N groups into the carbon powder used to prepare the porous substrate, and obtaining the porous structure from the carbon powder mixed with the fluoropolymer.
Teasley teaches fluorinated sulfonamide polymers (fluoropolymers with SO2N groups) are used in the electrolyte membrane 30 and electrocatalyst coating compositions (see 12) ([0030], [0035]). Teasley teaches the binders used in the electrocatalyst coating composition typically consist of the same polymer used to form the polymer electrolyte membrane 11, but may contain in part as an additive or be solely composed of other suitable materials ([0053]). Therefore, because Teasley teaches the membrane comprises a fluoropolymer with SO2N groups, and teaches that the electrocatalyst coating (formed adjacent the membrane) typically has the same binder, Teasley suggests using the same fluoropolymer with SO2N groups in both the membrane and the adjacent support (electrocatalyst coating). Teasley further teaches the polymers of the invention are useful in fuel cells, batteries, chloralkali cells, electrolysis cells, ion exchange membranes, sensors, electrochemical capacitors, and modified electrodes ([0030]).
2N groups, it would have been obvious to add this polymer in the support, as taught by Teasley. Thus, the combination teaches the porous structure having both carbon powder, and the fluoropolymer comprising SO2N groups.

Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive.
Applicant argues there is no motivation to modify Petricci with the teachings of Sassa or Teasley to arrive at the claimed method. Applicant argues that Petricci never teaches, discloses, or suggests that the porous support would be the air cathode. Applicant further argues an “air electrode porous structure” is obtained within the method according to claim 1, and said structure is never taught, disclosed or suggested in Petricci. Applicant argues the porous materials mentioned in Petricci are not carbon grain structures but, as disclosed in paragraph [0054] of Petricci.
This is not considered persuasive. The claim recites “a method for manufacturing a composite electrode…, the method comprising: obtain an air electrode porous structure…, synthesizing a first liquid solution…, and applying the first liquid solution at least once onto the outer surface of the porous structure”. That is, the claim is directed to manufacturing a composite electrode by obtaining, synthesizing, and applying steps.
([0050]). The method of Petricci further includes impregnating, casting, or coating the liquid composition onto the porous substrate ([0050]-[0051],[0056]); thus Petricci teaches applying the first liquid at least one onto the outer surface of the porous structure, the solvent flowing through the porous structure and the fluoropolymer being deposited by aggregating into a layer on the outer side of the porous structure, thereby forming said membrane. Therefore, Petricci discloses manufacturing a composite article by the obtaining, synthesizing, and applying steps as claimed.
With regards to the limitation of the composite electrode is “configured to be used in a metal-air electrochemical cell with a liquid electrolyte of basic pH”, the limitation is interpreted as a manner of operating the electrode, which is outside the scope of manufacturing the electrode. Thus, the prior art only needs to teach the structural limitations necessary to be capable of performing the function. 
The structural limitations required to perform the function of a composite electrode capable of being used in a metal-air electrochemical cell are 1) having a porous structure that allows air to flow through (instant at [0066]), 2) a membrane impermeable to a liquid electrolyte of basic pH which is formed on the outer surface of the porous structure (instant at [0067]), 3) the membrane impermeability is based on the material being a fluoropolymer (instant at [0083], [0086]). The specification further states the “porous structure 7 of an air [0066], thus suggesting that carbon is required in the porous structure.
Petricci teaches a porous support ([0050]) that is capable of allowing air to pass [thus part 1] and a liquid composition that makes a fluoropolymer membrane ([0034]) [thus parts 2 and 3]. Sassa teaches the adding conductive carbon with fluoropolymers ([0046]) [thus the suggested part that carbon is required]. Therefore, the combination of references teaches all the structural limitations required to perform the function of a composite electrode capable of being used in a metal-air electrochemical cell.
Further, Petricci teaches “the liquid compositions thus obtained can be used for the preparation of articles such as ion exchange membranes, films, battery separators, or as binders for electrocatalytic layers” in [0045]. Said another way, the liquid composition forms a membrane on the porous structure. These composite membranes can be used in lithium air batteries ([0062]); that is a portion of the composite functions as the membrane in a metal air battery. This use disclosed by Petricci is the same as (and consistent with) the instant inventions claimed composite electrode because the composite electrode 1 has a porous structure 7 and a membrane 8 [resulting from the liquid solution comprising fluoropolymer] on the porous structure (Fig 1) wherein the membrane is used as a membrane.
With regards to Petricci not teaching carbon grain structures, it is noted that the claim does not explicitly require “carbon grain structures”, and Petricci is not relied upon to teach said carbon grain structures. Instead, Sassa is relied upon to teach conductive carbon with fluoropolymers ([0046]) which adjust the conductivity ([0052]).


This is not considered persuasive. Newly cited reference, Nezu, is relied upon to teach the amended limitations. Nezu teaches a polyelectrolyte membrane made of a polymer made of a fluorinated carbon skeleton with hydrocarbon parts ([0017]). The hydrocarbon part (the hydrogenated part) causes an intermolecular cross linkage ([0018]) which gives the resulting film increased strength ([0022]). Nezu teaches that the resulting film is low-cost, has high ionic conductivity, and high durability and strength ([0013]).
In response to applicant's argument that neither Petricci nor Sassa teach modifying a fluoropolymer structure [fluorinated backbone chain with polar groups that are at least partially hydrogenated] to adjust the membrane properties, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In addition, because Nezu teaches the hydrocarbon part (the hydrogenated part) causes an intermolecular cross linkage ([0018]) which gives the resulting film increased strength, Nezu suggests modifying a fluoropolymer structure in order to adjust the membrane properties.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACOB BUCHANAN/             Examiner, Art Unit 1725                      

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725